This cause is pending before the court as an appeal from the Court of Common Pleas of Hamilton County, Supreme Court case No. 96-2872, and as an appeal from the Court of Appeals for Hamilton County, Supreme Court case No. 97-141. Upon consideration of appellant’s motion to consolidate case Nos. 97-141 and 96-2872,
IT IS ORDERED by the court that the motion to consolidate be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the parties shall combine the briefing of case Nos. 97-141 and 96-2872 and file one brief for each brief permitted under S.CtPrac.R. XIX(5). The parties shall file an original of each brief in case No. 97-141 and in case No. 96-2872 and a total of eighteen copies. The parties shall otherwise comply with the provisions of S.CtPrac.R. XIX and any other applicable Rules of Practice.